        Case 3:19-cv-00876-JR        Document 24       Filed 06/10/20    Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

DEAN M.,                                   )      Case No.:    3:19-cv-00876-JR
                                           )
              Plaintiff,                   )
                                           )
              V.                           )      ORDER AWARDING ATTORNEY
                                           )      FEES PER 28 use 2412(d)
                                           )
ANDREW SAUL,                               )
Commissioner,                              )
Social Security Administration,            )
                                           )
              Defendant.                   )
                                           )


       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $6,260.13 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiffs attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

Plaintiffs attorney and mailed to Plaintiffs attorney's mailing address at: 825 NE 201 H

Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiffs attorney's mailing address stated above.

       II

       II

       II



Page 3 - PETITION FOR EAJA FEES
      Case 3:19-cv-00876-JR       Document 24   Filed 06/10/20   Page 2 of 2




     IT IS SO ORDERED:       0 / t b /&OJ.D



                                       ud~!~E~:STRATEJU□GE
     Proposed Order submitted:                    Date: June 9, 2020


     /s/ George Wall

     George J. Wall, OSB #934515
     gwall@eastpdxlaw.com
     Phone No.: 503-236-0068
     Fax No.: 503-236-0028
     Attorney for Plaintiff, Dean M.




Page 4 - PETITION FOR EAJA FEES
